DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 6/14/2022 has been entered and the remarks therein have been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sled comprising planar top and bottom surfaces spaced a particular distance from a cartridge channel/retainer, a cartridge distal end having a distal-most edge positioned a particular distance from the cartridge channel/retainer, as well as the sled cavity distal wall located proximally of an anvil distal end, as recited in claims 21-27 must be shown or the feature(s) canceled from the claim(s).  The drawings as originally filed fail to denote such planes, identify the distal end/edge of the cartridge and anvil specifically by numeral, or how the cartridge channel shows a plane, per se.  Channels and retainers are generally not planar surfaces, but define openings or voids therein for other elements to traverse.  The remarks submitted on 6/14/2022 sufficiently explain applicant’s intent as to such planes and ends, but the drawings, in concert with the specification as filed, are insufficient.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to disclose any detail or explanation as to what defines the claimed particulars of the sled comprising planar top and bottom surfaces spaced a particular distance from a cartridge channel/retainer, a cartridge distal end having a distal-most edge positioned a particular distance from the cartridge channel/retainer, or any disclosure of the anvil distal edge and its relationship to other components such as the sled, as recited in claims 21-27. At best, these components are vaguely shown in Fig. 5, but not identified by numeral in either the drawings or specification.  The specification does not explain the claimed distances of the cartridge channel/retainer relative to any planar surfaces of the sled. In general, it cannot be understood what defines the claimed invention, as recited in claims 21-27. The claimed invention appears to be centered upon the location of the components relative to the channel/retainer, but no detail or identification of the retainer is disclosed.  It is unclear as to how the channel defines a planar surface, although it may include such a surface.  The objects of the invention, or the summary of the invention fail to mention or disclose any criticality of these claimed components, including their relationship to one another, or how they are defined, per se.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In general, it is unclear as to what defines the cartridge channel/retainer, or how a planar surface of the sled is measured relative thereto.  What part of the channel is planar?  The claiming of this component is vague and unclear.  A channel is usually defined by a void, opening, or trough-like shape with a surrounding periphery, not a planar surface, per se.  The scope of claim 26 is unclear.  The preamble recites a “cartridge”, but the claim has been amended to include an “anvil” on line 2, which is not part of the cartridge, per se.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,913,891 to Doll et al.
U.S. Patent 7,913,891 to Doll et al. discloses the invention of a surgical stapler 1000, as best understood from the claims, comprising a firing member 212; and an end effector 16 comprising a first jaw 18; a second jaw movable relative to said first jaw; an anvil 20, a cartridge channel/retainer 216 including a planar bottom surface, as interpreted from the claims; and a staple cartridge 220’ comprising a plurality of staples removable stored in said staple cartridge (Note: column 8, lines 32-59); a sled 234 configured to be pushed distally by said firing member 212 to deploy said staples, wherein said sled comprises a “bottom” defining a first plane (Not specifically denoted but shown best in Figs. 13 and 14), wherein said first plane is positioned a first vertical distance from said cartridge channel (planar bottom surface thereof); and a “top” defining a second plane (Not specifically denoted but shown best in Figs. 13 and 14), wherein said second plane is positioned a second vertical distance from said cartridge channel (planar bottom surface thereof); wherein said second vertical distance is greater than said first vertical distance, as best understood; a slot 282 configured to receive said firing member 212 therethrough; and a distal end 410, comprising a distal-most edge (Generally seen as 414, 420), wherein said distal-most edge is positioned between a third vertical distance from said cartridge channel/retainer 216, as best understood, wherein said third vertical distance is greater than said first vertical distance and less than said second vertical distance, as best understood; wherein the anvil 20 comprises a distal edge 204, a distal cavity wall (Generally seen adjacent 422) configured to prevent the distal-most end of the sled (forwardmost wall of sled 234) from advancing beyond said distal edge 204 of anvil 20.
Response to Arguments
Applicant’s arguments with respect to claims 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments regarding the specification, drawings and 112 rejections have been considered and further explained above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for  related art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/Primary Examiner, Art Unit 3731